Citation Nr: 1826826	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-20 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to a rating greater than 30 percent from November 6, 2012 to April 24, 2017 and greater than 50 percent thereafter, for persistent depressive disorder with anxious distress, previously rated as adjustment disorder with mixed anxiety and depressed mood.

2. Entitlement to a rating greater than 10 percent for right ankle strain with osteochondral lesion of the medial talar dome, excluding the periods for which a temporary total rating has been assigned due to surgical convalescence.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.D., Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1985 and from June 1987 to September 1989. 

These matters come before the Board of Veterans' Appeals (the Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In its April 2013 rating decision, the RO continued the Veteran's 10 percent evaluation for his right ankle disability and increased the Veteran's adjustment disorder with mixed anxiety and depressed mood disability to 30 percent effective November 6, 2012. 

In its January 2014 rating decision, the RO assigned a temporary evaluation of 100 percent effective June 6, 2013 based on right ankle surgical or other treatment necessitating convalescence. An evaluation of 10 percent was assigned from September 1, 2013. 

In its November 2015 rating decision, the RO assigned a temporary evaluation of 100 percent effective September 3, 2015 based on right ankle surgical or other treatment necessitating convalescence. An evaluation of 10 percent was assigned from January 1, 2016. 

In its September 2016 rating decision, the RO assigned a temporary evaluation of 100 percent effective September 9, 2016 based on right ankle surgical or other treatment necessitating convalescence. An evaluation of 10 percent was assigned from January 1, 2017. 

In its January 2017 rating decision, the RO continued the Veteran's 10 percent evaluation for his right ankle disability.

In its August 2017 rating decision, the RO increased the Veteran's persistent depressive disorder with anxious distress to 50 percent effective April 25, 2017. 

The Board is cognizant that the Veteran's representative has provided argument regarding entitlement to a total disability based on individual unemployability (TDIU).  In this argument, the representative discussed the functional impact of service-connected tinnitus, which is not currently on appeal.  Further, the Veteran filed a claim for TDIU in 2017 that cited disabilities both currently in appellate status and those that are not.  The RO denied this application for TDIU in August 2017 and the Veteran has not perfected an appeal of this denial.  As such, there is not a claim raised for TDIU based on one disability in appellate status, and thus, this procedural history is distinct from the hold in Rice v. Shinseki, 22 Vet. App. 447.  The issue of entitlement to a TDIU is not presently before the Board.

The issue of entitlement to a rating greater than 10 percent for right ankle strain with osteochondral lesion of the medial talar dome, excluding the periods for which a temporary total rating has been assigned due to surgical convalescence is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the appeal period from November 6, 2012 to April 24, 2017, the Veteran's symptoms associated with the Veteran's service-connected persistent depressive disorder with anxious distress have not been manifested by occupational and social impairment with reduced reliability and productivity. 

2. For the appeal period from April 25, 2017, the Veteran's symptoms associated with the Veteran's service-connected persistent depressive disorder with anxious distress have not been manifested by occupational and social impairment with deficiencies is most areas. 


CONCLUSION OF LAW

The criteria for a rating greater than 30 percent from November 6, 2012 to April 24, 2017 and greater than 50 percent thereafter, for persistent depressive disorder with anxious distress, previously rated as adjustment disorder with mixed anxiety and depressed mood have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9440 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA satisfied the duties to notify and assist in this appeal regarding the issue of entitlement to a rating greater than 30 percent from November 6, 2012 to April 24, 2017 and greater than 50 percent thereafter, for persistent depressive disorder with anxious distress, previously rated as adjustment disorder with mixed anxiety and depressed mood. See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

In this case, no SSOC addressed the additional pertinent medical evidence added to the evidence of record after the initial SOC was issued in June 2014. However, the RO addressed the additional pertinent medical evidence added to the record regarding the Veteran's persistent depressive disorder claim in its August 2017 rating decision. Although under relevant regulation, the RO should have issued another SSOC, the Board cannot find a basis for finding that remanding this appeal for the RO to issue such an SSOC would lead to a benefit flowing to the Veteran, as the RO has previously considered this evidence, albeit not in the correct form.

The Veteran was afforded a VA examination in March 2013 and August 2017.  The Board finds that the examinations of record are adequate upon which to rate the service-connected disability.

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence. Accordingly, the Board will address the merits of the claim.

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). 

Under Diagnostic Codes 9433-9440, which are governed by a General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130 (2017).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (2017).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; Sellers v. Principi, 372 F.3d 1318   (Fed. Cir. 2004). A veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118.


III. Analysis 

Greater than 30 percent from November 6, 2012 to April 24, 2017

Based on a thorough review of the evidence, the Board finds the preponderance of the evidence is against an evaluation greater than 30 percent for persistent depressive disorder with anxious distress.

The Veteran was afforded a VA examination in March 2013. The examiner opined that the Veteran's mental condition symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication. 

The Veteran was noted to be married for 3 years and reported that his relationship was good. The Veteran reported that he has 3 children and that his relationship with his children was really good. The Veteran expressed that he has one close friend and a number of acquaintances. 

The Veteran reported that he is still working. He denied missing work for mental health reasons.  He reported he gets along well with coworkers and supervisors. He denied having any reprimands or poor performance reviews. He reported that he had one of the best bosses.  He stated that he laughs with his coworkers. Since his last exam, the Veteran denied engaging in any physical fights or having any arrests, DUIs or legal issues. 

The Veteran reported that his mood over the past month has been bad due to his upcoming ankle surgery. The Veteran noted panic-like symptoms after finding out that he needed another ankle surgery. He reported decreased appetite. The Veteran expressed that he has been waking up every night and having trouble falling asleep. The Veteran denied any major problem with hygiene or self-care. The Veteran manages his finances and denied problems with memory, attention, and concentration. The Veteran denied suicidal or homicidal ideation, plan, or intent. The Veteran denied hallucinations. 

The examiner reported that the Veteran's symptoms included the following: depressed mood and anxiety. 

In a September 2013 VA Mental Health Intake Consult Note, the Veteran reported having a lot of changes over the last couple of months. The Veteran reported to having foot surgery and having a heart attack. The Veteran reported concerns with depression and irritability. 

The Veteran expressed concerns with not being able to sleep, family stress, coping with chronic health problems, decreased mood, excessive worry, and irritability.   

The Veteran denied any problems with activities of daily living including handling money, washing clothes, dressing and bathing. The Veteran reported that his relationship with his children was good. The Veteran denied thoughts of suicide and attempts to harm himself or others. The Veteran denied hallucinations and memory problems. 

Upon examination, the examiner noted that the Veteran was calm, cooperative, pleasant, casually dressed with good hygiene. His orientation was alert and his speech was clear. The examiner noted that the Veterans affect was congruent, but displayed full emotional range. 

In an August 2014 VA Mental Health Note, the Veteran was noted to be doing better with respect to getting angry over minor matters. The Veteran denied suicidal and homicidal ideation. The Veteran's grooming was noted to be normal. His affect was bright. His orientation was normal. 

In an October 2015 VA Mental Health Note, the Veteran's mood was noted to be euthymic and his affect was bright. His grooming was noted to be normal and the Veteran denied suicide and homicidal ideation. The Veteran did not have cognitive difficulties.  

Having considered all the evidence of record (including all symptoms discussed in the medical evidence and those in the lay evidence) and the applicable law, the Board finds that a rating in excess of 30 percent for the Veteran's persistent depressive disorder with anxious distress is not warranted during the period from November 6, 2012 to April 24, 2017. 

In this regard, as noted previously, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

Here, the Board finds that the Veteran's persistent depressive disorder with anxious distress symptomatology does not more nearly approximate occupational and social impairment with reduced reliability and productivity.

The preponderance of evidence shows that the Veteran was oriented to person, place, time and affect. His speech was clear. The Veteran did not have impairment to his short or long term memory. The Veteran repeatedly denied having suicidal or homicidal ideation, plan, or intent. The Veteran did not experience hallucinations. 

The Veteran was not noted to have a flattened effect. The preponderance of the evidence shows that the Veteran had good hygiene and was able to manage daily functions such as bathing and doing household chores. 

Furthermore, in regard to the Veteran's occupational impairment, the Board finds that his persistent depressive disorder with anxious distress symptomatology did not interfere with his ability to work. In this regard, the Board notes that the Veteran denied missing work for mental health reasons.  He reported he gets along well with coworkers and supervisors. He denied having any reprimands or poor performance reviews.  

The severities of the symptoms associated with the diagnosis of persistent depressive disorder with anxious distress do not resemble the severity of the symptoms described for a 50 percent rating. Consequently, a schedular rating in excess of 30 percent is not warranted.

As the preponderance of the evidence is against the claim for an evaluation in excess of 30 percent for persistent depressive disorder with anxious distress for this period in appellate status, the benefit of the doubt doctrine is not for application..

Greater than 50 percent from April 25, 2017

Based on a thorough review of the evidence, the Board finds the preponderance of the evidence is against an evaluation greater than 50 percent for persistent depressive disorder with anxious distress.

The Veteran was afforded a VA examination in August 2017. 

The Veteran reported that he has been married to his wife for 7 years and described their relationship as "pretty good." The Veteran noted that his mental health symptoms have occasionally caused difficulties between him and his wife. 

The Veteran stated that he has a positive relationship with his two sons but that he has not had a relationship with his daughter since she was 16 years old due to the fact that he was "too controlling." 

The Veteran endorsed participating in psychotropic medication management and supportive therapy every 3 months. The Veteran denied any psychiatric hospitalizations since his last exam in March 2013. The Veteran denied any arrest, DUIs and or physical altercations since his last exam. He did endorse occasional periods of aggressive behavior, e.g. throwing objects, yelling, and breaking objects. 

The Veteran described his mood as angry, irritable, depressed, and anxious with occasional panic attacks. He described decreased interest and participation in activities. The Veteran estimated getting 5-6 hours of sleep per night and stated that he wakes up every 2 to 3 hours. 

The Veteran reported struggling with attention and concentration as well as decreased appetite. The Veteran denied current suicidal ideation, plan and intent, as well as any history of suicide attempts. The Veteran denied current homicidal ideation, plan and intent, as well as any delusions and or hallucinations. 

The examiner noted that the Veteran symptoms include the following: depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, such as forgetting names, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work. 

The examiner reported that the Veteran was dressed in casual, weather appropriate attire and had no notable deficits with grooming or hygiene. The examiner noted that the Veteran was attentive and cooperative during the interview and his thought patters and expressions were logical but focused mostly on the negative side effects of his ankle. His affect was mildly frustrated but congruent to mood and session content. 

The examiner identified that symptoms of irritability and outbursts of anger; apathy and anhedonia; restricted range of affect; panic attacks; worthlessness; mistrust and feeling "on guard" with others, impair the Veteran's ability to work cooperatively and effectively with coworkers to a moderate extent and to a mild extent with supervisors and to a mild extent with the public.

The examiner identified that the symptoms of difficulty concentrating and hypervigilance interfere with the Veteran's ability to focus attention; to assimilate sensory and perceptual inputs to comprehend, analyze, and remember information. The symptoms impair the Veteran's ability to understand and follow instructions to a mild extent; ability to retain instructions to a moderate extent; ability to communicate effectively in writing to a mild extent and impair the Veteran's ability to solve technical or mechanical problems to a moderate extent. 

The examiner identified that symptoms of apathy and anhedonia, panic attacks, and fatigue interfere with the Veteran's ability to initiate action, possess sufficient energy, and deploy energy resources efficiently. These symptoms impair the Veteran's ability to maintain task persistence and pace to a moderate extent. The symptoms impair the Veteran's ability to arrive at work on time to a mild extent and impair the Veteran's ability to work a regular schedule without excessive absences to a mild extent.

Having considered all the evidence of record and the applicable law, the Board finds that the preponderance of evidence does not show that the Veteran's disability resulted in symptoms of similar frequency and severity to those required for a 70 percent evaluation. The preponderance of evidence is negative for deficiencies in most areas, such as family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities: speech intermittently illogical, obscure, or irrelevant; spatial disorientation; neglect of personal appearance and hygiene; and inability to establish and maintain effective relationships. See General Rating Formula; see also Mauerhan, supra. 

Even though the Veteran reported that his mental health symptoms have occasionally caused difficulties between him and his wife, the Veteran still described his relationship as "pretty good."  Although, the Veteran has not had a relationship with his daughter since she was 16, the Veteran described his relationship with his sons as positive and endorsed having a supportive relationship with his sister.  

The VA examiner reported that the Veteran was dressed in casual, weather appropriate attire and had no notable deficits with grooming or hygiene. The examiner also reported that the Veteran denied current suicidal ideation, plan and intent, as well as any history of suicide attempts. The Veteran also denied current homicidal ideation, plan and intent. 

Overall, the Veteran demonstrated a level of impairment consistent with the 50 percent criteria. 

The Board has also considered the Veteran's lay statements that his psychiatric disability is worse than currently evaluated and the Board acknowledges that the Veteran is competent to report his symptoms. See Layno, 6 Vet. App. at 465. He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations. The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated. As such, the Board finds these records to be more probative. 

As the preponderance of the evidence is against the claim for an evaluation in excess of 50 percent for persistent depressive disorder with anxious distress mood, the benefit of the doubt doctrine is not for application. See generally Gilbert, supra.


ORDER

Entitlement to a rating greater than 30 percent from November 6, 2012 to April 24, 2017 and greater than 50 percent thereafter, for persistent depressive disorder with anxious distress, previously rated as adjustment disorder with mixed anxiety and depressed mood is denied. 


REMAND

An SSOC must be furnished to the claimant when additional pertinent evidence is received after a previous SOC or SSOC has been issued. 38 C.F.R. § 19.31.

In this case, no SSOC addressed the additional pertinent VA medical evidence added to the evidence of record after the initial SOC was issued in June 2014. It is noted, however, that following the SOC, the RO has addressed the Veteran's request for a temporary evaluation of 100 percent based on right ankle surgical or other treatment necessitating convalescence. In addition, in a June 2017 rating decision, the RO addressed the Veteran's request for an extension to his convalescent period for his right ankle surgery. 

Nevertheless, since additional evidence were added to the claims file after the June 2017 rating decision, to include Social Security Records and VA treatment records, and the records in question are neither duplicative nor irrelevant, and since an SSOC pertaining to that evidence was not issued, this evidence must be referred back to the AOJ. See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304. The treatment records were added by VA.

In addition, when the evidence indicates that a disability has worsened since the last VA examination, a new examination is required. See 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017). See also Weggenmann v. Brown, 5 Vet. App. 281 (1993). 

The Board observes that in a June 2017 Report of General Information, the Veteran indicated that his ankle condition has increased in severity. 

In light of the evidence suggesting that the Veteran's service-connected right ankle strain with osteochondral lesion of the medial talar dome may have worsened, the Board finds that under the duty to assist, a new VA examination is necessary to clarify the current severity of the Veteran's right ankle strain with osteochondral lesion of the medial talar dome.

Accordingly, the case is REMANDED for the following action:

1. Obtain any updated VA treatment records.

2. After the above development is completed, schedule the Veteran for a VA examination to determine the current level of severity of his service-connected right ankle strain with osteochondral lesion of the medial talar dome. A complete rationale for any opinion offered must be provided.  The examiner should specifically discuss the impact of the Veteran's disability upon his employability, to include discussing types of employment (if any) the Veteran could still maintain in consideration of his right ankle strain with osteochondral lesion of the medial talar dome symptoms.

3. Thereafter, the AOJ should readjudicate the Veteran's claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and return the matter to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


